DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 32-51 are pending.
This action is Non-Final.

Information Disclosure Statement
The information disclosure statement filed 8/1/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the foreign patent documents have no copies submitted in the parent or in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 42, 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No. 10,398,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each recite similar features, where the instant claims algorithms are broader than the algorithms issued for the machine learning being claimed.
Claims 32, 42, 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 22 of U.S. Patent No. 10,433740. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each recite similar features, where the instant claims algorithms are broader than the algorithms issued for the machine learning being claimed.
Claim 32, 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, 35, 37 of copending Application No. 16/555,145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims each recite similar features, where the instant claims algorithms are slightly narrower with specific parameter being found which is also present in dependent claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 32
training a machine learning algorithm to predict ischemia at one or more points of a vascular system of an individual of the plurality of individuals, using a multilayer perceptron to 
for at least one point in the patient's vascular system, determining an estimate of ischemia of the patient using the trained machine learning algorithm (mathematical concepts)  
Claim 42
training a machine learning algorithm to predict ischemia at one or more points of a vascular system of an individual of the plurality of individuals, using a multilayer perceptron to generate learned associations between the individual-specific anatomic data and the indicia of ischemia at the one or more points of each individual's vascular system, for each of the plurality of individuals (mathematical concepts)
for at least one point in the patient's vascular system, determining indicia of ischemia of the patient using the trained machine learning algorithm (mathematical concepts)
Claim 49
training a machine learning algorithm to predict ischemia at one or more points of a vascular system of an individual of the plurality of individuals, using a multilayer perceptron to generate learned associations between the individual-specific anatomic data and the indicia of ischemia at the one or more points of each individual's vascular system, for each of the plurality of individuals (mathematical concepts)
for at least one point in the patient's vascular system, determining ischemia of the patient using the trained machine learning algorithm (mathematical concepts)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships

mathematical calculations

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 32
processor
acquiring, by a processor, for each of a plurality of individuals, (1) individual-specific anatomic data, including a vascular cross sectional area, and (2) an estimate of ischemia, at one or more points of at least part of each individual's vascular system;
acquiring, by the processor, for a patient different from the plurality of individuals, patient-specific anatomic data, including a vascular cross sectional area, of at least part of the patient's vascular system;
Claim 42
a data storage device storing instructions for estimating ischemia of a patient; and
 a processor configured to execute the instructions to perform a method including steps of: 
acquiring, for each of a plurality of individuals, (1) individual-specific anatomic data, including a vascular cross sectional area, and (2) an indicia of ischemia, at one or more points of at least part of each individual's vascular system;
acquiring, for a patient different from the plurality of individuals, patient-specific anatomic data, including a vascular cross sectional area, of at least part of the patient's vascular system; 

Claim 49
non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method including: 
acquiring, for each of a plurality of individuals, (1) individual-specific anatomic data, including a vascular cross sectional area, and (2) an indicia of ischemia, at one or more points of at least part of each individual's vascular system;
acquiring, for a patient different from the plurality of individuals, patient-specific anatomic data, including a vascular cross sectional area, of at least part of the patient's vascular system; 
generating and displaying or storing indicia of the determined ischemia of the patient in one or more of a media, including images, renderings, tables of values, or reports.
These limitations relate to pre-solution data gathering steps, generic processor structures to gather the data, and implement the exception as a tool, and insignificant post-solution activities. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Conclusion
No prior art has been applied to the claims 32-51, but the claims are not in condition for allowance due to the rejections of the claims under 35 U.S.C. 101. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ionasec et al. (US 2012/0022843) teaches a 4D medical image data generated by machine learning to simulate flow for diagnostic purposes. Yang et al. (2012/0201446 using machine learning including training datasets to estimate aneurysms. Brunner et al. (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791